ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Sterling Design Inc.                            ) ASBCA Nos. 61602, 62057
                                                )
Under Contract No. FA8250-15-M-0039             )

APPEARANCE FOR THE APPELLANT:                      Matthew R. Keller, Esq.
                                                    Praemia Law, PLLC
                                                    Reston, VA

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Danielle A. Runyan, Esq.
                                                   Lt Col Damund E. Williams, USAF
                                                   Josephine R. Farinelli, Esq.
                                                    Trial Attorneys

                 OPINION BY ADMINISTRATIVE JUDGE STINSON

      As reflected in the parties June 2, 2021, Joint Request for Entry of Consent
Judgment, the parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeals are sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $43,000. This
amount is inclusive of interest. No further interest shall be paid.

       Dated: June 9, 2021



                                                   DAVID B. STINSON
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
 I concur                                         I concur




 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61602, 62057, Appeals of
Sterling Design Inc., rendered in conformance with the Board’s Charter.

      Dated: June 9, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2